

Exhibit 10.3
 
FREEDOM 1, INC. (the “Corporation”)
 
STOCK SUBSCRIPTION
 
December 27, 2006
 
SECTION 1. SUBSCRIPTION
 
The undersigned hereby subscribes to 1 share of common stock (“Shares”) of the
Corporation, a Delaware corporation and agrees to transfer to the Corporation in
consideration for the Shares cash in the amount of $1.00.
 
SECTION 2. PAYMENT OF CONSIDERATION
 
The consideration for the Shares shall be paid to the Corporation upon the
acceptance of this subscription and a call for payment of consideration. After
payment of the consideration, a certificate for the Shares shall be issued to
the undersigned as fully paid and nonassessable.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
The undersigned represents and warrants that the undersigned is purchasing the
Shares for investment and not with a view to distribution.
 
SECTION 4. SECURITIES LAWS
 
The undersigned understands that the Shares have not been registered under the
Securities Act of 1933 in reliance upon an exemption from registration. The
undersigned also understands that the Shares must be held indefinitely, unless
they are later registered under the Securities Act of 1933 or unless an
exemption from registration is otherwise available, and that the Corporation has
no obligation to register the Shares. The undersigned agrees that the Shares
will not be offered, sold, transferred, pledged, or otherwise disposed of
without registration under the Securities Act of 1933 and applicable state
securities laws or an opinion of counsel acceptable to the Corporation that such
registration is not required.
 
SECTION 5. LEGEND
 
The undersigned understands and agrees that the Certificate for the Shares shall
bear a legend that the Shares shall not be offered, sold, transferred, pledged,
or otherwise disposed of without registration under the Securities Act of 1933
and applicable state securities laws or an opinion of counsel acceptable to the
Corporation that such registration is not required.
 

 
Impact Medical Solutions, Inc.
     
/s/ Wayne Cockburn
 
By: ____________________________________
 
Wayne Cockburn
 
President

 
The foregoing Stock Subscription is hereby accepted by the Corporation.


Freedom 1, Inc.


/s/ Virginia K. Sourlis
By: ____________________________________
Virginia K. Sourlis
President
 
DATED: December 27, 2006